Citation Nr: 9900836	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-82 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to April 
1964, and from March 1965 to March 1968.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of November 1994 and 
November 1995, from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has low back, bilateral knee, 
and left shoulder disabilities as a result of his active 
military service.  He specifically contends that these 
disorders stem from an incident in service where he was 
struck by a jeep while descending from a parachute jump.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that his claims for service 
connection for left shoulder and bilateral knee disabilities 
are not well grounded and are denied.  No new and material 
evidence has been presented to reopen a claim for service 
connection for a low back disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veterans service medical records show no complaints 
of, treatment for, or diagnosis of a chronic bilateral knee 
disorder.  

3.  No competent medical evidence or opinion has attributed 
the veterans current bilateral knee disorder to his remote 
military service.

4.  The veterans service medical records show no complaints 
of, treatment for, or diagnosis of a chronic left shoulder 
disorder.

5.  No competent medical evidence or opinion has attributed 
the veterans current left shoulder disorder to his remote 
military service.

6.  The evidence presented since the last denial of service 
connection for the veterans low back disorder does not bear 
directly and substantially on the specific matter under 
consideration.


CONCLUSIONS OF LAW

1.  A claim for service connection for a bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); 38 C.F.R. §  3.3.03(b) (1998).

2.  A claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); 38 C.F.R. §  3.3.03(b) (1998).

3.  No new and material evidence has been received since the 
last denial of service connection for a low back disorder, 
and that claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991 and Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral knee and 
left shoulder disabilities.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the appellant 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  Where a claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91, 92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran incurred bilateral knee and left 
shoulder disabilities during his active military service; 
whether he currently has such disabilities; and finally 
whether there is medical evidence which indicates that the 
present disabilities are related to the inservice injuries or 
disabilities.

A careful review of the veterans service medical records 
indicates no complaints of, treatment for, or diagnosis of 
chronic bilateral knee or left shoulder disabilities incurred 
during active service.  The report of his final separation 
examination, conducted in January 1968, shows him reporting a 
history of a compound fracture of the right femur at age 17 
with some numbness and weakness of the right knee since that 
time.  

Post service medical treatment records show no evidence of a 
chronic bilateral knee or left shoulder disorder which had 
its onset during the veterans period of active service.  The 
Board notes the veterans testimony at his personal hearing, 
conducted in January 1996.  He stated that he was injured in 
a parachute jump in 1965.  He stated that while descending, 
during a night jump, he was hit by a jeep.  He reported 
hospital treatment for back, shoulder, and knee disorders at 
that time.  He stated that his shoulder was injured by the 
riser of the parachute, and that his knees had been injured 
repeatedly during parachute jumps.  He reported post service 
treatment by civilian physicians beginning in 1971, however, 
he noted that records of these treatments are unavailable.  
He reported current knee complaints involving pain, 
difficulty walking and giving out.  He stated that he is 
unable to raise his left arm above shoulder level.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
bilateral knee and left shoulder disorders.  The veterans 
service medical records are completely negative for such 
disorders in service, and no post service evidence has been 
presented which indicates that the veterans current 
complaints stem from chronic disabilities incurred during his 
remote period of active military service.  Since the 
appellant has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a)(West 1991 and Supp. 1998); 38 C.F.R. § 
3.159 (1998); Rabideau, 2 Vet.App. at 144 (where the claim 
was not well grounded, VA was under no duty to provide the 
appellant with an examination).  

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  In this case, 
however, the RO has complied with this obligation in the June 
1995 statement of the case, the March 1996 supplemental 
statement of the case, and in the above discussion.


2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

A review of the record in this claim indicates that the 
veteran first applied for service connection for a low back 
disorder in October 1972.  Since that time this claim has 
come before the Board three times.  It was denied in August 
1979.  In April 1984 the Board again denied service 
connection, finding that no new and material evidence had 
been presented.  Finally, in February 1992, the Board once 
more denied service connection on the basis that that no new 
and material evidence had been presented. 

Evidence submitted subsequent to the last denial of service 
connection for a low back disorder consists of reports from 
private physicians, statements of relatives, and the 
veterans testimony at his personal hearing conducted in 
January 1996.

The statement of Dr. Bartal, dated in October 1985, is new.  
It does not appear to have been previously considered.  Dr. 
Bartal notes that the veteran stated that during a parachute 
accident he was struck by a jeep, run over, and then dragged 
by his parachute.  He stated that he was paralyzed from the 
waist down for six to eight weeks and was never able to 
return to full duty.  This statement is not material.  It 
does not offer an opinion regarding the etiology of the 
veterans current back disorder.  It merely repeats an 
unsubstantiated medical history related by the veteran.  The 
veterans statements to this physician are in direct 
contravention of his service medical records.

The statement of Doctor Veal, dated in June 1986, is not new.  
It was previously considered.  The statement of Dr. 
Campanile, dated in June 1995, is new.  It states that the 
veteran sustained chronic sprain and strain syndrome of the 
cervical, thoracic, and lumbar spines, as well as extensive 
lumbar disc disease due to injuries incurred in a parachute 
accident in 1988.  The veteran also related that he was at 
that time serving as an Airborne Ranger.  In separate 
statements he told the examiner that he sustained two head 
injuries while serving as a military policeman.  

Dr. Campanile stated that the veteran had not responded to 
treatment or therapy and that he experienced chronic pain.  
This statement is not material.  It is based on an 
objectively unsupported recitation of medical history by the 
veteran.  He was discharged from service 20 years prior to 
1988, and it is not shown that he served as an Airborne 
Ranger or Military Policeman.  Although this statement may be 
construed as offering a medical opinion regarding the 
etiology of the veterans back disorder, it is not material, 
as it is based on a version of medical history that is in 
direct contravention of the veterans service medical 
records, and places the veterans inservice back injury 23 
years later than it actually occurred.  In short, it is 
factually impossible that the events occurred on the dates 
reported.

Three statements from relatives of the veteran, dated in July 
1995, show that the veteran was described as being in very 
good health when he left for the service.  When he returned 
he had excruciating pain in his back, extreme and continuous 
headaches, a severely injured left leg, and was using a cane.  
The three statements are identical, and are signed by Gerald, 
Clarence, and James Schell.  These statements are new.  They 
are not material.  There is no indication that these persons 
are medically qualified to render a diagnosis regarding the 
veterans current disabilities, or to etiologically relate 
them to his remote military service. 

The Board notes the veterans testimony at his personal 
hearing, conducted in January 1996.  He repeated his earlier 
stated contentions that he incurred a disc injury during the 
1965 parachute accident.  He stated that this injury was not 
apparent until a myelogram was performed in 1970.  His 
testimony is not new.  It essentially repeats contentions he 
has made during earlier presentations of this claim.  

The medical evidence of record indicates that the veteran 
incurred an acute back injury in October 1965 while on active 
duty.  Service medical records indicate that the condition 
resolved quickly and there was no follow-up treatment during 
service.  No mention was made of this injury during the 
veterans separation examination in January 1968.  Records 
also show that in April 1970, while pulling a 500 pound block 
at work, he felt a sudden pain in his back that radiated into 
his leg.  At that time a lumbar myelogram showed a herniated 
disc at the lumbar level.  He has had continuous problems 
with his back since that accident.

The veterans testimony, and the evidence presented since the 
last denial does not tend to show that a chronic low back 
disorder was incurred during his period of active service and 
is not so significant that it must be considered in order to 
correctly evaluate the veterans claim.  No new and material 
evidence has been presented to reopen a claim for service 
connection for a low back disability. 


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.
Entitlement to service connection for a left shoulder 
disability is denied.
Entitlement to service connection for a low back disorder is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
